                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Kelso Rutledge,                       )
                                      )           C/A No. 6:20-cv-04214-DCC
                          Plaintiff,  )
                                      )
                                      )
v.                                    )
                                      )
Santander Consumer USA Inc.,          )           OPINION AND ORDER
Mid Atlantic Asset Recovery LLC,      )
and PAR Inc.,                         )
                                      )
                          Defendants. )
________________________________ )


       This matter is before the Court on Motions to Compel Arbitration and to Dismiss

filed by Defendants Santander Consumer USA Inc. (“Santander”), Mid Atlantic Asset

Recovery LLC (“Mid Atlantic”), and PAR Inc. (“PAR”), respectively. ECF Nos. 13, 31, 34.

                                      BACKGROUND

       On May 6, 2014, Plaintiff entered into a loan agreement (titled “Retail Installment

Sale Contract”) with Koons Automotive, Inc., (“Koons Automotive”) for the purchase of a

personal vehicle. ECF Nos. 10 at ¶ 6, 13-2 at 5–6. Koons Automotive immediately

assigned its interest in the contract, without recourse, to Defendant Santander. ECF No.

13-2 at 5. The Retail Installment Sales Contract (“RISC”) provided for repossession in

the case of default. Id. at 6. It also included the following:

                            ARBITRATION CLAUSE
        PLEASE REVIEW – IMPORTANT – AFFECTS YOUR LEGAL RIGHTS
       1.   EITHER YOU OR WE MAY CHOOSE TO HAVE ANY DISPUTE
       BETWEEN US DECIDED BY ARBITRATION AND NOT IN COURT OR BY
       JURY TRIAL.
       2.   IF A DISPUTE IS ARBITRATED, YOU WILL GIVE UP YOUR RIGHT
       TO PARTICIPATE AS A CLASS REPRESENTATIVE OR CLASS
                                              1
       MEMBER ON ANY CLASS CLAIM YOU MAY HAVE AGAINST US
       INCLUDING ANY RIGHT TO CLASS ARBITRATION OR ANY
       CONSOLIDATION OF INDIVIDUAL ARBITRATIONS.
       3.   DISCOVERY AND RIGHTS TO APPEAL IN ARBITRATION ARE
       GENERALLY MORE LIMITED THAN IN A LAWSUIT, AND OTHER
       RIGHTS THAT YOU AND WE WOULD HAVE IN COURT MAY NOT BE
       AVAILABLE IN ARBITRATION.

       Any claim or dispute, whether in contract, tort, statute or otherwise
       (including the interpretation and scope of this Arbitration Clause, and the
       arbitrability of the claim or dispute), between you and us or our employees,
       agents, successors or assigns, which arises out of or relates to your credit
       application, purchase or condition of this vehicle, this contract or any
       resulting transaction or relationship (including any such relationship with
       third parties who do not sign this contract) shall, at your or our election, be
       resolved by neutral, binding arbitration and not by a court action. If federal
       law provides that a claim or dispute is not subject to binding arbitration, this
       Arbitration Clause shall not apply to such claim or dispute.

ECF No. 13-2 at 6. Pursuant to the arbitration clause, Plaintiff was permitted to choose

between the National Arbitration Forum (“NAF”), the American Arbitration Association

(“AAA”), “or any other organization . . . subject to [the Seller’s] approval.” Id.

       Plaintiff alleges that in July 2018, Defendant Santander placed the loan account in

collection status and entered into a contractual agreement with Defendant PAR to employ

a local repossession company. ECF No. 10 at ¶ 9. Defendant PAR, in turn, contracted

with Defendant Mid Atlantic to effect the repossession of Plaintiff’s vehicle. Id. On or

about July 19, 2019, Plaintiff paid the remaining balance in full and Santander released

the lien on the vehicle shortly thereafter. Id. at 14. Plaintiff alleges, however, that

repossession was nevertheless unlawfully attempted between October 31, 2019, and

January 4, 2020. Id. ¶ 14. Plaintiff now brings six claims against Defendants based on

their repossession attempts.



                                              2
       On January 14, 2021, Defendant Santander moved to compel arbitration and

dismiss all claims against it based on the arbitration clause of the RISC. ECF No. 13.

Defendants Mid Atlantic and PAR subsequently filed their own motions to compel

arbitration. ECF No. 31, 34. All three motions are now before the Court.

                                     APPLICABLE LAW

       The Federal Arbitration Act (“FAA”) establishes a “strong federal public policy in

favor of enforcing arbitration agreements” and is designed to “ensure judicial enforcement

of privately made agreements to arbitrate.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S.

213, 217, 219 (1985). The FAA was enacted “in 1925 in order ‘to reverse the longstanding

judicial hostility to arbitration agreements that had existed at English common law and

had been adopted by American courts, and to place arbitration agreements on the same

footing as other contracts.’” Snowden v. CheckPoint Check Cashing, 290 F.3d 631, 639

(4th Cir. 2002) (quoting Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991)).

“Underlying this policy is Congress’s view that arbitration constitutes a more efficient

dispute resolution process than litigation.” Adkins v. Labor Ready, Inc., 303 F.3d 496,

500 (4th Cir. 2002) (citation omitted).

       The FAA provides that arbitration clauses in contracts involving interstate

commerce “shall be valid, irrevocable, and enforceable, save upon such grounds as exist

at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. Under the FAA, a

district court must compel arbitration and stay court proceedings if the parties have

agreed to arbitrate their dispute. Id. §§ 2, 3. But, if the validity of the arbitration agreement

is in issue, a district court must first decide if the arbitration clause is enforceable against


                                               3
the parties. Id. § 4. “[A]s a matter of federal law, any doubts concerning the scope of

arbitrable issues should be resolved in favor of arbitration.” Drews Distrib., Inc. v. Silicon

Gaming, Inc., 245 F.3d 347, 349 (4th Cir. 2001) (quoting Moses H. Cone Mem’l Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983)).

       A party seeking to compel arbitration must do so by establishing the following four

elements: (1) the existence of a dispute between the parties; (2) a written agreement that

includes an arbitration provision purporting to cover the dispute; (3) the relationship of the

transaction, as evidenced by the agreement, to interstate or foreign commerce; and (4)

the failure, neglect, or refusal of a party to arbitrate the dispute. Am. Gen. Life & Accident

Ins. Co. v. Wood, 429 F.3d 83, 87 (4th Cir. 2005); see also Whiteside v. Teltech Corp.,

940 F.2d 99, 102 (4th Cir. 1991); Energy Absorption Sys. v. Carsonite Int'l, 377 F. Supp.

2d 501, 504 (D.S.C. 2005). “[E]ven though arbitration has a favored place, there still must

be an underlying agreement between the parties to arbitrate.” Adkins, 303 F.3d at 501

(internal quotations and citation omitted). “Whether a party agreed to arbitrate a particular

dispute is a question of state law governing contract formation.” Id. (citing First Options

of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995)). “[T]he party resisting arbitration bears

the burden of proving that the claims at issue are unsuitable for arbitration.” Green Tree

Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 81 (2000). Where a valid arbitration agreement

exists and covers the claims at issue, this Court has “no choice but to grant a motion to

compel arbitration.” Adkins, 303 F.3d at 500 (4th Cir. 2002).




                                              4
                                        ANALYSIS

Arbitration of Claims Against Defendant Santander

       Defendant Santander, as assignee of Koons Automotive’s interest in the RISC,

moves to compel arbitration of all claims against it pursuant to the arbitration clause.

Plaintiff opposes arbitration on the basis that (1) the arbitration clause is unconscionable

and therefore invalid, and (2) the claims at issue are outside its scope. 1

Delegation Clause

       Ordinarily, the question of arbitrability is decided by the court. Peabody Holding

Co., LLC v. UMW, 665 F.3d 96, 102 (4th Cir. 2012) (quoting AT&T Techs., Inc. v.

Commc’ns Workers of Am., 475 U.S. 643, 649 (1986)). However, it is well-established

that parties “can agree to arbitrate arbitrability,” so long as their agreement “clearly and

unmistakably” delegates the arbitrability question to the arbitrator. Id. (citation omitted).

Under these circumstances, “a court possesses no power to decide the arbitrability issue

. . . even if the court thinks that the argument that the arbitration agreement applies to a

particular dispute is wholly groundless.” Harry Schein, Inc. v. Archer & White Sales, Inc.,

139 S. Ct. 524, 529 (2019). Moreover, “[t]he Supreme Court has concluded that when a

litigant specifically challenges the enforceability of an arbitration agreement with a

delegation clause, the challenge must be submitted to the arbitrator unless the plaintiff

has lodged a specific objection to the delegation clause.” Gibbs v. Sequoia Capital




       1  The Court finds as a threshold matter that (1) there is a dispute between the
parties, (2) the transaction is related to interstate commerce, and (3) Plaintiff has refused
to arbitrate the dispute. See Am. Gen. Life, 429 F.3d at 87. To the extent Plaintiff disputes
the final element—the existence of a written contract between Plaintiff and Santander that
includes an arbitration provision purporting to cover the dispute—his arguments will be
fully addressed herein.
                                             5
Operations, LLC, 966 F.3d 286, 291 (4th Cir. 2020) (citing Rent-A-Center, W., Inc. v.

Jackson, 561 U.S. 63, 68–69 (2010)). This requires, at the least, a specific reference to

the delegation clause. Id. (quoting MacDonald v. CashCall, Inc., 883 F.3d 220, 226 (8th

Cir. 2018)).

       The RISC signed by Plaintiff contains a delegation clause, providing that “the

interpretation and scope of this Arbitration Clause, and the arbitrability of the claim or

dispute . . . shall . . . be resolved by neutral, binding arbitration.” ECF No. 13-2 at 6.

Plaintiff’s brief makes no specific reference to the delegation clause; rather, his

unconscionability arguments are directed at the arbitration clause as a whole. See

generally ECF No. 18. Because Plaintiff has not “lodged a specific objection to the

delegation clause,” the Court must enforce it as written. Gibbs, 966 F.3d 286. This

precludes judicial review of the scope of the arbitration agreement.

       However, unlike many of the delegation clauses addressed in the case law, the

RISC does not specifically provide for arbitration of the “validity” or “enforceability” of the

arbitration clause. ECF No. 13-2 at 6; c.f. Gibbs, 966 F.3d at 290 (“Each of the arbitration

agreements contained a delegation clause stipulating that the parties would arbitrate ‘any

issue concerning the validity, enforceability, or scope of this Agreement or this Agreement

to Arbitrate.’”). Therefore, the Court finds that the threshold question of whether the

arbitration agreement is valid and enforceable has not been clearly and unmistakably

delegated to the arbitrator. 2 See Sydnor v. Conseco Fin. Servicing Corp., 252 F.3d 302,



       2Arguably, the validity of the arbitration agreement may be encompassed by the
delegation of “the arbitrability of the claim or dispute.” ECF No. 13-2 at 6. However, the
Court does not find that the determination of the agreement’s validity has been “clearly
and unmistakably” delegated to the arbitrator. Peabody Holding Co., 665 F.3d at 102
(emphasis added).
                                              6
305 (4th Cir. 2001) (“[F]ederal courts must first decide whether the parties entered into

an agreement to arbitrate their disputes.”).     Before granting Santander’s request to

compel arbitration, the Court must address Plaintiff’s assertion that the arbitration

agreement is unconscionable.

Unconscionability

      A court may find an arbitration agreement unconscionable in “limited situations.”

Id. at 306 (citing Hooters of America v. Phillips, 173 F.3d 933 (4th Cir. 1999)). The text

of the FAA provides that “an arbitration agreement in writing ‘shall be . . . enforceable,

save upon such grounds as exist at law or in equity for the revocation of any contract.”

GE Energy Power Conversion Fr. SAS, Corp. v. Outokumpu Stainless USA, LLC, 140 S.

Ct. 1637, 1643 (2020) (quoting 9 U.S.C. § 2). Therefore, “[i]n determining whether the

parties executed a valid agreement to arbitrate, courts generally apply ordinary state-law

principles that govern the formation of contracts.” Sydnor, 252 F.3d at 305; see also Am.

Gen. Life, 429 F.3d at 88 (applying West Virginia law to determine whether arbitration

agreement was unconscionable).

      A federal court sitting in diversity applies the choice-of-law rules of the forum state.

Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496–97 (1941). The RISC contains

a choice-of-law provision selecting Virginia law. ECF No. 13-2 at 6. Plaintiff has not

objected to the choice-of-law provision, and the application of Virginia law appears to be

in accordance with South Carolina choice-of-law principles. See KJ Appliance Ctr., LLC

v. BSH Home Appliances Corp., C/A No. 2:19-cv-795-RMG, 2020 WL 219600, at *3

(D.S.C. Jan. 15, 2020) (explaining that South Carolina law honors contractual choice-of-




                                             7
law provisions except where doing so would contravene its public policy). Accordingly,

the Court applies Virginia law to the unconscionability analysis. 3

       “[T]he Fourth Circuit has explained that, under Virginia law, ‘[u]nconscionability is

a narrow doctrine whereby the challenged contract must be one which no reasonable

person would enter into, and the inequality must be so gross as to shock the conscience.’”

Green v. Kline Chevrolet Sales Corp., 2019 WL 3728266, at *6 (E.D. Va. Aug. 7, 2019)

(quoting Sydnor, 252 F.3d at 305).       A party seeking to invalidate a contract must

demonstrate both substantive and procedural unconscionability. Lee v. Fairfax Cnty. Sch.

Bd., 621 F. App’x 761, 763 (4th Cir. 2015) (citing Chaplain v. Chaplain, 628 S.E.2d 108,

113 (Va. Ct. App. 2009)). A contract is substantively unconscionable if it is one that “no

man in his senses and not under delusion would make on the one hand, and . . . no

honest and fair man would accept on the other.” Galloway v. Priority Imps. Richmond,

LLC, 426 F. Supp. 3d 236, 244 (E.D. Va. 2019) (quoting Chaplain, 628 S.E.2d at 113);

see also Lee, 621 F. App’x at 763 (substantive unconscionability “requires a gross

disparity in the value exchanged”) (citation omitted).       Procedural unconscionability

“involves an absence of meaningful choice on the part of one of the parties.” Galloway,

426 F. Supp. 3d at 244 (quoting Carlson v. Gen. Motors Corp., 883 F. 2d 287, 292–93

(4th Cir. 1989)). This may be shown by “concealments, misrepresentations, undue

advantage, oppressions on the part of one who obtains the benefit, or ignorance,

weakness of mind, sickness, old age, incapacity, pecuniary necessities, and the like.”

Lee, 621 F. App’x at 763 (quoting Chaplain, 628 S.E.2d at 113–14).




       3The Court notes, however, that it would reach the same result by applying South
Carolina law.
                                             8
      Plaintiff first argues that the RISC is procedurally unconscionable because it “falls

squarely under” the analysis of the Supreme Court of South Carolina in Simpson v. MSA

of Myrtle Beach, Inc., 644 S.E.2d 663 (S.C. 2007). ECF No. 18 at 5. Although, as

explained above, the RISC is not properly analyzed under South Carolina,

unconscionability doctrine in the two states is substantially similar and the Court will

consider Simpson in relation to the present case. There, the principal basis for a finding

of procedural unconscionability was the “inconspicuous nature of the arbitration clause in

light of its consequences.” 644 S.E.2d at 670. Specifically,

      While certain phrases within other provisions of the additional terms and
      conditions were printed in all capital letters, the arbitration clause in its
      entirety was written in the standard small print, and embedded in paragraph
      ten (10) of sixteen (16) total paragraphs included on the page.

Id.

      The undersigned does not necessarily disagree with Plaintiff’s assertion that the

RISC is a contract of adhesion. However, the additional factors that led to a finding of

procedural unconscionability in Simpson are not present here. 4 The arbitration clause of

the RISC appeared conspicuously at the end of the second (and final) page, was clearly

separated from the preceding paragraph, and was marked in bold, all-capital letters:

“ARBITRATION CLAUSE / PLEASE REVIEW – IMPORTANT – AFFECTS YOUR

LEGAL RIGHTS.” ECF No. 13-2 at 6. On the first page, just above the signature line, it

was stated:


      4  The Court notes in passing, although this argument was not advanced by Plaintiff,
that the factors supporting a finding of substantive unconscionability in Simpson are even
more starkly distinguishable from the present case. See 644 S.E.2d at 670–73 (finding,
inter alia, that the arbitration clause prevented Simpson from receiving mandatory
statutory remedies and permitted the Dealer to bring a judicial proceeding in complete
disregard of pending consumer claims requiring arbitration).
                                            9
       You agree to the terms of this contract. You confirm that before you
       signed this contract, we gave it to you, and you were free to take it and
       review it. You acknowledge that you have read both sides of this
       contract, including the arbitration clause on the reverse side, before
       signing below. You confirm that you received a completely filled-in
       copy when you signed it.

Id. at 5. In short, under the circumstances, it is difficult to imagine what more Koons

Automotive could have done to make the arbitration clause conspicuous and to

emphasize its legal significance. See, e.g., Prosper v. Am. Credit Acceptance, LLC, C/A

No. 7:15-cv-01581-HMH, 2015 WL 13310148, at *4 (D.S.C. Aug. 17, 2015) (finding

arbitration clause sufficiently conspicuous where the contract provided in bold lettering

above the signature line: “You acknowledge that you have read both sides of this contract,

including the arbitration clause on the reverse side, before signing below.”). The Court

consequently finds no procedural unconscionability.

       Second, Plaintiff contends the arbitration clause was substantively unconscionable

because “[n]o reasonable person would agree to arbitration of any and all claims in

perpetuity, especially those arising after both parties had fully performed their contractual

duties.” ECF No. 18 at 5. This appears to be a strawman argument. A clause providing

for arbitration of any and all claims in perpetuity might well be unreasonable and therefore

unconscionable, but such a clause is not at issue here. 5 By its clear terms, the arbitration

clause covers only those claims that “arise[] out of or relate[] to your credit application,

purchase or condition of this vehicle, this contract or any resulting transaction or



       5 To the extent Plaintiff argues that Defendant Santander’s “position” on the
meaning of the clause “renders the clause unconscionable,” ECF No. 18 at 6, Plaintiff’s
argument is likewise rejected. Unconscionability depends on the actual meaning and
import of the clause, not on what one party believes it to mean.

                                             10
relationship (including any such relationship with third parties who do not sign this

contract).” ECF No. 13-2 at 6. In sum, it is substantively limited to claims with a

reasonable relationship to the RISC and Plaintiff’s vehicle purchase. There is nothing

unconscionable about its scope.

       Third, Plaintiff argues that the arbitration clause is substantively and procedurally

unconscionable because of its reference to an “unknown third document” that Plaintiff

was not permitted to review. ECF No. 18 at 6–7, 11–12. This argument is based on the

contractual clause that reads: “Seller assigns its interest to Santander Consumer USA

(Assignee) under the terms of Seller’s agreement(s) with Assignee.” ECF No. 13-2 at 5.

Plaintiff asserts that there was no “meeting of the minds” because he was not presented,

at signing, with the agreement specifying the terms of Koons Automotive’s agreement

with Santander.    He further contends that the Court cannot decide the validity and

enforceability of the arbitration clause without seeing the agreement between Koons

Automotive and Santander and determining “what rights, restrictions and limitations

related to the assignment the agreement contains.” ECF No. 18 at 12.

       Plaintiff provides no legal authority for these assertions and this Court is aware of

none. On the contrary, the terms on which Koons Automotive agreed to assign its interest

in the RISC to Santander appear irrelevant to the disposition or arbitrability of Plaintiff’s

claims. The RISC plainly states that Koons Automotive’s interest in the contract is

assigned to Santander Consumer USA. More was not required to enable Defendant

Santander to enforce the contract against Plaintiff.       The terms that govern Koons

Automotive’s relationship with Santander were not, as Plaintiff argues, “part of the

contractual agreement” between Plaintiff and Koons Automotive, and they have no effect



                                             11
on Plaintiff’s rights thereunder. 6   ECF No. 18 at 12.        The Court therefore finds no

unconscionability—either procedural or substantive—on this basis.

       Finally, Plaintiff argues that the arbitration clause is unconscionable because both

the NAF and the AAA were illusory forums at the time the contract was signed. ECF No.

18 at 12–14. The parties agree that the NAF no longer hears consumer matters and is

therefore an unavailable forum for arbitration. However, the AAA is listed as an alternative

forum and is apparently available to hear the present dispute. 7 Plaintiff asserts that the

AAA is nonetheless an illusory forum because (1) the arbitration clause in the RISC is not

found in the AAA Consumer Clause registry, (2) the AAA will not allow Santander to

request review of an arbitration agreement “on behalf of another business,” and (3) the

arbitration clause fails AAA’s Consumer Due Process requirements because it permits

parties to “request a new arbitration under the rules of the arbitration organization by a

three-arbitrator panel” if the award is $0 or exceeds $100,000, or includes injunctive relief.

ECF No. 13-2 at 6.

       Plaintiff’s first point is easily disposed of. Nothing in the case law or the AAA rules

requires a party enforcing an arbitration agreement to register prior to filing a demand for

arbitration. See Edmondson v. Lilliston Ford Inc., 722 F. App’x 251, 254 (3d Cir. 2018)

(“[T]he Rules make clear that failure to register prior to the filing of a demand for arbitration



       6 Plaintiff also references the provision of the RISC stating that “[u]pon assignment
of this contract: (i) only this contract and addenda to this contract comprise the entire
agreement between you and the assignee relating to this contract[.]” ECF No. 13-2 at 5.
Nothing in this provision or the pleadings suggests that an addendum to the contract
actually existed.
       7 In addition, the agreement provides that Plaintiff may select his own arbitrator
subject to the Seller’s approval. ECF No. 13-2 at 6. Plaintiff has not argued that this
clause represents an illusory option.
                                               12
is of no moment; rather, the AAA will administer the arbitration once the business pays

the review and registry fees.”). Likewise, the undersigned sees no reason to believe—

and Plaintiff cites no rule or law to the contrary—that the AAA will bar arbitration by

Defendant Santander as assignee to Koons Automotive’s interest in the contract. As for

the contractual provision allowing requests for a new arbitration depending on the amount

of award, Plaintiff does not identify or explain which AAA Consumer Due Process

requirement 8 would be violated.        Courts that have considered similar or identical

provisions have not generally found them unconscionable.            See, e.g., Montoya v.

Comcast Corp., 2016 WL 5340651, at *8 (E.D. Cal. Sept. 22, 2016) (upholding appeal

provision for awards exceeding $75,000); Williams v. TCF Nat’l Bank, 2013 WL 708123,

at *12 (N.D. Ill. Feb. 26, 2013) (upholding appeal provision for awards exceeding

$100,000, to be heard by a three-arbitrator panel); Sanchez v. Valencia Holding Co., LLC,

353 P.3d 741, 751–53 (Cal. 2015) (upholding provision that an arbitrator's award “shall

be final and binding on all parties, except that in the event the arbitrator's award for a

party is $ 0 or against a party is in excess of $ 100,000, or includes an award of injunctive

relief against a party, that party may request a new arbitration under the rules of the

arbitration organization by a three-arbitrator panel.”).    In the absence of persuasive

authority or argument to support Plaintiff’s assertion, the Court finds no unconscionability

on the basis of the appeal provision.




       8The Court assumes that Plaintiff is referring to the AAA Consumer Due Process
Protocol Statement of Principles, available at https://www.adr.org. However, Plaintiff
does not identify which principle would be offended by the contractual provision at issue.

                                             13
       The Court therefore finds that the arbitration clause is enforceable and valid. In

the absence of a specific challenge to the delegation clause, as explained above, the

Court is without power to determine the scope of the arbitration clause or the arbitrability

of Plaintiff’s claims. Accordingly, the Court does not consider Plaintiff’s argument that his

claims fall outside the scope of the arbitration clause. 9

Arbitration of Claims Against Defendants Mid Atlantic and PAR

       Having determined that Plaintiff’s claims are arbitrable against Defendant

Santander, the Court turns to whether Defendants Mid Atlantic and PAR, who are neither

signatories nor assignees to the RISC, may compel arbitration. The Court finds that they

may.

       “It is well-established . . . that a nonsignatory to an arbitration clause may, in certain

situations, compel a signatory to the clause to arbitrate the signatory’s claims against the

nonsignatory despite the fact that the signatory and nonsignatory lack an agreement to

arbitrate.” Am. Bankers Ins. Group v. Long, 453 F.3d 623, 627 (4th Cir. 2006). The

doctrine of equitable estoppel permits a nonsignatory to compel arbitration in two different

circumstances:

       First, equitable estoppel applies when the signatory to a written agreement
       containing an arbitration clause must rely on the terms of the written
       agreement in asserting its claims against the nonsignatory. When each of
       a signatory’s claims against a nonsignatory makes reference to or
       presumes the existence of the written agreement, the signatory’s claims
       arise out of and relate directly to the written agreement, and arbitration is
       appropriate. Second, application of equitable estoppel is warranted when

       9 However, the Court would have no difficulty finding that Plaintiff’s claims fall
squarely within the scope of the arbitration agreement as the alleged attempts to
repossess Plaintiff’s vehicle, whether lawful or not, clearly “arise[] out of or relate[] to [the]
purchase or condition of this vehicle, this contract, or any resulting transaction or
relationship.” ECF No. 13-2 at 6.

                                               14
       the signatory to the contract containing the arbitration clause raises
       allegations of substantially interdependent and concerted misconduct by
       both the non-signatory and one or more of the signatories to the contract.
       Otherwise, the arbitration proceedings between the two signatories would
       be rendered meaningless and the federal policy in favor of arbitration
       effectively thwarted.

Brantley v. Republic Mortg. Ins. Co., 424 F.3d 392, 395–96 (4th Cir. 2005) (quoting MS

Dealer Serv. Corp. v. Franklin, 177 F.3d 942, 947 (11th Cir. 1999)) (internal quotation

marks and alterations omitted).

       In the present case, both circumstances exist. First, Plaintiff’s claims against Mid

Atlantic and PAR rely on the terms of the RISC. Plaintiff’s allegation that Mid Atlantic and

PAR wrongfully attempted to repossess his vehicle are wholly dependent on the contract

terms, i.e., that the vehicle was in fact paid off. Indeed, the first factual allegation of the

Amended Complaint is as follows: “On or about May 6, 2014, Plaintiff entered into a retail

installment sale contract with Koons Automotive, Inc. for the purchase of a personal

vehicle.” ECF No. 10 ¶ 6. The Court finds that Plaintiff’s causes of action are inextricably

intertwined with the terms of the RISC, making enforcement of the arbitration clause by

Defendants Mid Atlantic and PAR appropriate.

       Second, Plaintiff clearly “raises allegations of substantially interdependent and

concerted misconduct by both the non-signatory and one or more of the signatories to the

contract.” Brantley, 424 F.3d at 395–96. The alleged misconduct by Mid Atlantic and

PAR (attempting, wrongfully, to repossess Plaintiff’s car) is inseparable from the alleged

misconduct by Santander. Indeed, Plaintiff alleges that Mid Atlantic and PAR were acting

on Santander’s behalf. Nevertheless, Plaintiff argues that the test is unsatisfied because

Santander is not a signatory to the agreement. But under either Virginia or South Carolina



                                              15
law, Santander is for all practical purposes a signatory to the contract as a result of the

assignment of Koons Automotive’s interest. See Sanders v. Savannah Highway Auto.

Co., 852 S.E.2d 744, 746–47 (S.C. Ct. App. Oct. 21, 2020) (finding that where a car

dealership assigned its interest in the RISC to Santander, Santander acquired the

dealership’s right to compel arbitration); Union Recovery Ltd. Pshp. v. Horton, 477 S.E.2d

521, 523 (Va. 1996) (“It is well established law in Virginia that an assignee obtains his

rights from the assignor, and, thus, he is said to ‘stand in the shoes’ of the assignor when

pursuing an action on the contract or instrument assigned.”) (citation omitted); DuPont

de-Bie v. Vredenburgh, 490 F.2d 1057, 1061 (4th Cir. 1974) (“The principle is well settled

that a valid assignment operates to pass the whole right of the assignor, and that

thereafter the assignee stands in the place of the assignor, possessing all rights or

remedies available to the assignor.”). In short, there is no functional difference in this

context between signatory and assignee.

       The Court finds that the arbitration between Plaintiff and Defendant Santander

“would be rendered meaningless and the federal policy in favor of arbitration effectively

thwarted” if the claims against Mid Atlantic and PAR go forward for judicial determination.

Brantley, 424 F.3d at 395–96. Therefore, the motions of Defendants Mid Atlantic and

PAR to compel arbitration are granted.

Disposition of Claims

       The final question before this Court is the proper disposition of Plaintiff’s claims.

Defendants seek dismissal, while Plaintiff requests that the Court retain jurisdiction and

stay the case. The Fourth Circuit has held that “notwithstanding the terms of [9 U.S.C.]

§ 3 . . . dismissal is a proper remedy when all of the issues presented in a lawsuit are



                                            16
arbitrable.” Choice Hotels Int’l, Inc. v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709–

10 (4th Cir. 2001) (citation omitted); see also Greenville Hosp. Sys. v. Employee Welfare

Benefit Plan, 628 F. App’x 842, 845–46 (4th Cir. 2015) (“If a court determines . . . that all

of the issues presented are arbitrable, then it may dismiss the case, as the district court

did here.”). 10 However, nothing in the case law or statutory scheme requires dismissal.

Therefore, in the Court’s discretion, Defendants’ request for dismissal is denied.

                                      CONCLUSION

       For the reasons set forth above, Defendants’ Motions to Compel Arbitration and to

Dismiss [13, 31, 34] are GRANTED IN PART and DENIED IN PART and the case is

STAYED pending arbitration of Plaintiff’s claims. Defendant Santander’s Motion to Stay

Discovery Pending Resolution of Motion to Compel Arbitration and to Dismiss [14] is

FOUND AS MOOT.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
July 14, 2021
Spartanburg, South Carolina




       10  In a subsequent opinion, the Fourth Circuit noted a circuit split and “some
tension” among its own decisions regarding the propriety of dismissal. Aggarao v. MOL
Ship Mgmt. Co., Ltd., 675 F.3d 355, 376 n.18 (4th Cir. 2012). The court found it
unnecessary to resolve the disagreement because not all issues were subject to
arbitration. Id.
                                             17
